Title: From James Madison to the Senate, 15 April 1816
From: Madison, James
To: Senate


                    
                        
                            April 15th 1816.
                        
                    
                    I nominate
                    Timothy Upham, of New Hampshire, to be Collector of Portsmouth, in the place of Joseph Whipple deceased.
                    John F. Parrott, of New Hampshire, to be Naval Officer for Portsmouth.
                    William Hammond of Rhode Island, to be surveyor of the port of North Kingstown, in the same State.
                    Bridges Arrundell of North Carolina, to be Collector of the port of Beaufort in the same state in the place of Henry M. Cook resigned.
                    
                        
                            James Madison
                        
                    
                